Citation Nr: 1602547	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as a result of exposure to herbicides including Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Veteran's claim was last before the Board in February 2015 and was remanded for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed ischemic heart disease as a result of exposure to Agent Orange while stationed at Camp Pendleton.  He is not claiming that his condition is otherwise related to service.  

The VBA Adjudication Manual, M21-1, provides certain development procedures for claims for herbicide exposure in locations other than the Republic of Vietnam, the Korean Demilitarized Zone, and Thailand.  See M21-1.IV.ii.1.H.7.a.  In February 2015, the Veteran's case was remanded by the Board in order for the AOJ to verify the Veteran's claimed exposure of Agent Orange with the Joint Service Records and Research Center (JSRRC).  

It does not appear that the AOJ has contacted the JSRRC.  The AOJ submitted another request to the Compensation Service, which in a June 2015 email stated that there was no evidence that tactical herbicides were used, tested, stored or buried at Camp Pendleton, California.  That response specifically noted that further inquiry should be made to the JSRRC.  

In a September 2015 memorandum, the JSRRC coordinator notes that on August 8, 2015, a response was received from JSRRC.  However, the memorandum goes onto quote the June 2015 email from the Compensation Service.  The Veteran's claims file does not include any response from JSRRC dated August 8, 2015.

There is no indication that the AOJ attempted to verify the Veteran's alleged exposure with JSRRC.  The Veteran has provided sufficient information about his claimed exposure to herbicides while he was stationed at Camp Pendleton in order to formulate a request for corroboration.  Accordingly, the Veteran's claim must be remanded and developed consistent with M21-1 procedures.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.7.a, send a request to the Joint Services Records Research Center (JSRRC) for verification of the Veteran's statements claiming he was exposed to Agent Orange while stationed at Camp Pendleton, California.  

2.  Then readjudicate the Veteran's claim.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

